DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

3.    (Currently Amended) The pixel circuit according to claim 2, wherein the driving circuit comprises a first transistor;
a gate electrode of the first transistor serves as the control terminal of the driving circuit to connect a first node, a first electrode of the first transistor serves as the first terminal of the driving circuit to connect a second node, and a second electrode of the first transistor serves as the second terminal of the driving circuit to connect a third node;
the first transistor is in the fixed bias state in the situation where the reset voltage and the first voltage are applied together to the first transistor.

claim 2, further comprising a second light emission control circuit configured to apply the driving current to the light emitter element in response to a second light emission control signal, wherein the second light emission control signal is different from the first light emission control signal.

16.    (Currently Amended) A display device, comprising a plurality of pixel units distributed in an array, a plurality of scan signal lines, a plurality of data signal lines and a plurality of light emission control lines, wherein each pixel unit comprises the pixel circuit according to claim 2, the scan signal line of an Nth row is connected with both the data writing circuit and a compensation circuit which are in the pixel circuit of the Nth row to provide the scan signal;
the data signal line of an Mth column is connected with the data writing circuit in the pixel circuit of the Mth column to provide the data signal;
the scan signal line of an (N-I)th row is connected with the first reset circuit in the pixel circuit of the Nth row, and the scan signal input by the scan signal line of the (N-I)th row serves as the first reset signal which is provided to the first reset circuit;
the light emission control line of an (N+1)th row is connected with the first light emission control circuit in the pixel circuit of the Nth row to provide the first light emission control signal;
N is an integer larger than 1, and M is an integer larger than 0.

claim 2,
the scan signal line of an Nth row is connected with both the data writing circuit and a compensation circuit which are in the pixel circuit of the Nth row to provide the scan signal;
the data signal line of an Mth column is connected with the data writing circuit in the pixel circuit of the Mth column to provide the data signal;
the reset control line of the Nth row is connected with the first reset circuit in the pixel circuit of the Nth row to provide the first reset signal;
the light emission control line of an (N+1)th row is connected with the first light emission control circuit in the pixel circuit of the Nth row to provide the first light emission control signal;
N and M are integers larger than 0.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/20/2021